Citation Nr: 0601615	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-22 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
dental expenses incurred from January 23, 1998 to December 6, 
2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1941 to 
September 1945, and from June 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision by the Department 
of Veterans Affairs (VA) Medical Center in Tampa, Florida, 
which denied entitlement to reimbursement of unauthorized 
dental expenses.

A hearing was held before the undersigned Veterans Law Judge 
at the St. Petersburg, Florida, Regional Office (RO) in June 
2005.  The transcript is in the record.  In June 2005, the 
Board granted the veteran's motion to advance the case on the 
Board's docket under the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2005).

The Board notes that the veteran appears to have applied for 
service connection for compensation purposes for teeth 
extraction during his wartime service.  See VA Application 
for Compensation or Pension, received in February 2000, and 
again in February 2005.  There is no indication in the claims 
folder that service connection for a dental disorder has been 
adjudicated.  This issue therefore needs referral to the St. 
Petersburg RO for adjudication. 


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The veteran received dental treatment from four separate 
doctors (N.R., D.M.D.; J.C., D.M.D.; R.A., D.M.D.; D.W., 
D.D.S.) from January 23, 1998 to December 6, 2000.

3.  VA payment or reimbursement of the costs of this dental 
care was not authorized.

4.  The record contains no indication that the private dental 
expenses in question were incurred during a medical emergency 
and when VA or other government facilities were not feasibly 
available. 


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized dental expenses incurred from January 23, 1998 
to December 6, 2000 have not been met.  38 U.S.C.A. §§ 1703, 
1712, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 
17.54, 17.93, 17.120, 17.161 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA was codified at 
38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and the implementing regulations were codified at 38 
C.F.R. 3.102. 3.156(a), 3.159 and 3.326 (2005).

The VCAA, however, is not applicable in cases, as here, where 
there is no reasonable possibility the veteran can prevail in 
his appeal; the law is dispositive and facts are not in 
dispute.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see also, Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); see also 
VAOPGCPREC 5-2004.

In circumstances such as these, further development would 
serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Reimbursement of Private Dental Expenses

The veteran seeks reimbursement for dental treatment expenses 
incurred between January 23, 1998 and December 6, 2000, 
provided by the following doctors: N.R., D.M.D.; J.C., 
D.M.D.; R.A., D.M.D.; D.W., D.D.S.  

Under applicable criteria, VA shall furnish on an ambulatory 
or outpatient basis medical services as are needed, for 
specific eligible individuals, except that applications for 
dental treatment must also meet the provisions of 38 C.F.R. 
§ 17.161.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.93.

Categories of eligibility under 38 C.F.R. § 17.161 include 
those veterans having a service-connected compensable dental 
disability; those having a service-connected noncompensable 
dental disability resulting from combat wounds or other 
service trauma; veterans who were detained as prisoners of 
war; veterans having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected disability; veterans whose service-
connected disabilities are rated as totally disabling; and 
some veterans who are Chapter 31 vocational rehabilitation 
trainees.  38 C.F.R. § 17.161(a), (c), (d), (e), (g), (h), 
(i).  The veteran does not allege, however, nor does the 
evidence suggest, that he meets any of these categories of 
eligibility.  

It is noted that when VA facilities or other government 
facilities are not capable of furnishing economical hospital 
care or medical services because of geographic 
inaccessibility, or are not capable of furnishing care or 
services required, VA may contract with non-VA facilities for 
care.  When demand is only for infrequent use, individual 
authorizations may be used.  Care in public or private 
facilities will only be authorized, whether under a contract 
or an individual authorization, when certain criteria are 
met.  38 C.F.R. § 17.52(a) (2005).

For example, in this context, care will be authorized for 
outpatient dental services and treatment, and related dental 
appliances, for a veteran who is a former prisoner of war and 
who was detained or interned for a period of not less than 
181 days (38 C.F.R. § 17.52(a)(7)).  

There is no evidence, nor does the veteran contend, that he 
was eligible for, or obtained, prior authorization for 
payment of the dental services provided by the aforementioned 
four doctors. 

In view of the foregoing, the Board finds that authorization 
for the dental treatment was not obtained.  38 U.S.C.A. § 
1703; 38 C.F.R. §§ 17.52, 17.53, 17.54.  Thus, the issue on 
appeal must be decided in light of the requirements for 
reimbursement or payment for medical expenses incurred 
without prior authorization from VA.

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public medical facility not operated by the VA, may be paid 
under the following circumstances: (a) For veterans with 
service-connected disabilities; (b) In a medical emergency; 
and (c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would nave been refused.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.

In this case, a review of the record indicates that the 
veteran does not satisfy any of the criteria as set forth 
above.  First, the record contains no indication that the 
treatment the veteran received from January 23, 1998 to 
December 6, 2000 was for a medical emergency such that a VA 
facility was not feasibly available.  See Hennessey v. Brown, 
7 Vet. App. 143, 147 (1994) (defining a medical emergency as 
a sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action).

In addition, the record does not show that the treatment the 
veteran received was for a service-connected disability, as 
he has none.  Nor is the veteran in receipt of a permanent 
and total service-connected disability rating, or a 
participant in a Chapter 31 rehabilitation program.

Since all three requirements of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have not been met, entitlement to 
reimbursement by VA of the cost of unauthorized dental 
treatment from January 23, 1998 to December 6, 2000 is not 
warranted.

In reaching this decision, the Board has also considered that 
the Millennium Health Care and Benefits Act provides 
authority for the reimbursement of non-VA emergency treatment 
under certain conditions.  38 U.S.C.A. § 1725; 38 C.F.R. § 
17.1002 (2005).  In this case, however, the evidence does not 
show, nor does the veteran contend, that he qualifies for 
reimbursement under this provision.  For example, the 
unauthorized treatment in question was not provided in an 
emergency room setting or other similar facility.  Moreover, 
the record contains no indication that a VA facility was not 
feasibly available to provide this treatment. There is also 
no indication that a reasonably prudent lay person would have 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  Accordingly, 
reimbursement for the unauthorized dental expenses incurred 
from January 23, 1998 to December 6, 2000 must be denied 
under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1002.

ORDER

Entitlement to payment or reimbursement of unauthorized 
dental expenses, incurred from January 23, 1998 to December 
6, 2000, is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


